January 4, 2013 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, DC20549 Re:Jackson Sage Variable Annuity Account A File Nos: 333-185764 and 811-04405 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933 and for the above registrant and offering of securities, we certify that the form of supplement to the prospectus and the form of supplement to the statement of additional information that would have been filed under paragraph (c) do not differ from those contained in the initial Registration Statement; and that the text of the Registration Statement was filed electronically. If you have any questions, please call me at (517) 367-3872. Yours truly, /s/FRANK J. JULIAN Frank J. Julian Assistant Vice President
